Citation Nr: 0302389	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
following the grant of service connection for migraine and 
chronic tension-type headaches.  

2.  The propriety of the ratings assigned following the grant 
of service connection for tinnitus, 0 percent 
(noncompensable) from December 16, 1996, and 10 percent from 
November 17, 2000.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities will be addressed in a future Board decision.)




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to December 
1996.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and February 1999 rating 
actions. 

As the appeals regarding the initial evaluations assigned for 
service-connected headaches and for tinnitus involve original 
claims, the Board has framed the issues as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board's decision on each of those claims, along with the 
claim for service connection for bilateral hearing loss, is 
set forth below.

The Board is undertaking additional development on the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for higher evaluations for 
service-connected headaches and tinnitus has been 
accomplished.  

2.  The veteran's reportedly experiences daily headaches, 
relieved with medication,  as well as headaches that occur 2-
3 times weekly with additional symptoms, last for several 
hours at a time, do not respond well to medication, and are 
relieved only by resting in a cool dark room.  

3.  The evidence appears to be in relative equipoise on the 
question of whether, since the December 16, 1996 effective 
date of the grant of service connection, the veteran's 
tinnitus has been manifested by persistent, high-pitched soft 
ringing.  

4.  There is no competent evidence that the veteran has 
hearing loss recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for assignment of an initial 50 percent rating for 
migraine and chronic tension-type headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2002).

2.  Affording the veteran the benefit of the doubt, the 
criteria for an initial 10 percent evaluation for tinnitus, 
from December 16, 1996, have been met. 38 U.S.C.A.  § 1155 
(West 1991); 38 C.F.R. Part 4, to include §§ 4.1, 4.2, 4.7, 
Diagnostic Code 6260 (1997, 2002).  

3.  The criteria for the assignment of evaluation in excess 
of 10 percent for tinnitus have not been met at any point 
since the December 16, 1996 effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, to include §§ 4.1, 4.2, 4.7, Diagnostic Code 
6260 (1997, 2002). 

4.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 C.F.R. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.385 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher initial evaluations for 
service-connected headaches and for tinnitus, and on the 
issue of service connection for bilateral hearing loss, has 
been accomplished. 

Although the veteran's claim for service connection for 
headaches was initially denied as not well grounded, the 
Board notes that in the July 1997 and March 1999 statement of 
the case and the March 1999 and September 2002 supplemental 
statements of the case, the veteran and his representative 
were furnished the pertinent laws and regulations governing 
the claim and the reasons for the denial.  Thus, the Board 
finds that they have been given sufficient notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by the various letters soliciting 
information and/or evidence, have been afforded ample 
opportunities to submit such information and evidence.  The 
Board also finds that, pursuant to the documents identified 
above, statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
also has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  .

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present argument pertinent to 
the issues on appeal.  The veteran has submitted service 
medical records and identified medical evidence in support of 
his claim, and the RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records dated between 1997 
and 2001, requesting medical records from treating physicians 
or providers whom the veteran had identified and provided 
signed authorization, and arranging for the veteran to 
undergo VA examinations in March 1997, November 2000 and 
February 2001.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits. 

II.  Higher Initial Evaluations for Migraine and Chronic 
Tension-type
Headaches and Tinnitus

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.



A.	Headaches

The veteran underwent a VA examination in March 1997, during 
which time he complained of two types of headaches.  The 
first was a bitemporal daily headache that the veteran 
described as a daily ache.  The headaches were relieved with 
Tylenol.  The second type occurred two to three times per 
week.  These attacks caused photophobia, nausea and 
occasional vomiting.  Attacks lasted anywhere from 30 minutes 
to an entire day and were not relieved with Tylenol.  The 
headaches reportedly prevented the veteran from performing 
satisfactory college courses.  The veteran was assessed with 
chronic tension-type headaches and migraine headaches and was 
advised that the migraines were easily treatable through the 
VA system or a private physician.  

In a March 1998 report from Massena Memorial Hospital the 
veteran reported that migraine headaches occurred one or 
twice a week.  The headaches did not respond to Tylenol.  He 
did not notice photophobia, nausea or vomiting.  A neurologic 
examination was normal.  He was diagnosed with migraines or 
similar vascular headaches.  

A college transcript submitted from SUNY Canton reveals that 
the veteran received failing or below satisfactory grades in 
six of eight classes during the 1999 school year.  

On VA examination in February 2001, the veteran reported 
having migraine headaches two to three times per week, 
lasting three to four hours.  Occasionally he saw a bright 
flash prior to the incurrence of a headache.  At other times, 
he experienced pain in the base of his neck, extending to the 
frontal area.  He stated that he was usually absence from 
classes two to four times per week.  He used Excedrin with 
minimal headache relief.  For relief, he went into a dark, 
cool room until the pain subsided.  

The veteran asserts that the symptoms associated with his 
service-connected migraine headaches are more disabling than 
reflected by the currently assigned disability evaluation.  
He contends that migraines caused him to fail college course 
work and otherwise limited his ability to maintain 
employment.  

The RO has evaluated the veteran's migraine headache 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this diagnostic code, migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  

After careful review of the evidence of record in light of 
the criteria noted above, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
an initial 50 percent rating for headaches is warranted.  

The veteran's reportedly has experienced daily headaches, 
apparently the chronic tension type, which are relieved with 
over the counter medication, such as Tylenol.  However, the 
veteran also experiences another type of headaches 
(presumably, migraines) that occur 2-3 times weekly with 
additional symptoms (such as photophobia and vomiting), that 
last for several hours at a time, do not respond well to 
medication, and are relieved only by resting in a cool dark 
room.  While severe economic inadaptibility is not clearly 
established, this evidence nonetheless suggests that the 
veteran experiences headaches of the frequency and severity 
contemplated in the next higher, 50 percent evaluation.  
Resolving reasonable doubt in the veteran's favor (see 
38 C.F.R. § 3.102), the Board concludes that the criteria for 
an initial, 50 percent evaluation for his service-connected 
migraine and chronic tension type headaches is warranted.  
Moreover, as the veteran has reported, more or less 
consistent symptomatology from the December 1996 effective 
date of the grant of service connection, the Board finds that 
the 50 percent evaluation should be awarded since that date.  

That said, the Board finds that the record presents no basis 
for assignment of any higher evaluation for the veteran's 
headaches at any point since December 1996.  As indicated 
above, the 50 percent evaluation is the maximum rating 
assignable under Diagnostic Code 8100, and there is no 
diagnostic code pursuant to which a higher evaluation could 
be assigned.  There is neither evidence nor argument that the 
veteran's service-connected headaches are the result of a 
head injury or brain trauma to warrant consideration of 38 
C.F.R. § 4.124a, Diagnostic Code 8045 or 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

Furthermore, while the 50 percent initial rating assigned 
herein, itself, is recognition that the veteran's industrial 
capability is impaired (see Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993)), there simply is no basis for referral of 
the claim for assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Despite 
the veteran's assertions about failing a class due to his 
headaches, there is no showing that the veteran's disability 
is so exceptional or unusual disability, with such related 
factors as marked interference with employment (beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular criteria.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the criteria for an initial 50 percent, but no higher, 
evaluation for service-connected headaches are met.  

B.  Tinnitus

Regarding the veteran's tinnitus, the Board notes that 
service medical records reveal that in May 1996 the veteran 
complained of frequent numbing and ringing in his ears.  

When seen for a VA examination in March 1997, he reported a 
high pitched, soft ringing in his ears.  The ringing occurred 
once or twice a day and lasted up to five minutes.  He was 
able to ignore the ringing.  His hearing, however, was normal 
with mild sensorineural loss at 8000 hertz.  

When examined by VA in November 2000, the veteran again 
described a high-pitched soft ringing tinnitus, which 
occurred a couple of times per day and lasted five to ten 
minutes.  The audiologic test results again showed normal 
hearing except for mild, sensorineural loss at 8000 hertz.  

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.7, 
Diagnostic Code 6260.  
Following the grant of service connection, the RO assigned a 
noncompensable evaluation.  Thereafter, by rating action of 
September 2002, the RO assigned a 10 percent evaluation, 
effective as of November 17, 2000.  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, governing evaluation 
of diseases of the ear, including hearing loss.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  When a governing law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  

The RO has evaluated the veteran's service-connected tinnitus 
only under the rating criteria in effect prior to June 10, 
1999.  However, in light of the action taken herein, and for 
the reasons set forth below, the Board finds that the veteran 
is not prejudiced by the Board's consideration of both the 
former and the revised criteria in evaluating the veteran's 
disability.  See Bernard, 4 Vet. App. at 394.  

Under the version of Diagnostic Code 6260 in effect prior to 
June 10, 1999, "persistent" tinnitus as a symptom of head 
injury, concussion, or acoustic trauma, warranted a 10 
percent evaluation.  That was the maximum rating assignable 
under this Diagnostic Code, and no other applicable provision 
of the rating schedule provided for a higher schedular 
evaluation.  

The revised criteria, effective on and after June 10, 1999, 
remove the requirements that tinnitus must be a symptom of 
head injury, concussion, or acoustic trauma, and that it be 
"persistent."  Instead, under the revised criteria, a 
maximum 10 percent evaluation is warranted for "recurrent" 
tinnitus.  

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for an initial 10 percent 
evaluation for tinnitus, from the December 16, 1996 effective 
date of the grant of service connection, have been met.  
Although, the March 1997 examination report indicates that 
the veteran reported that he experienced tinnitus 
"periodically," is was also noted that the tinnitus 
occurred once or twice a day.  The fact that the veteran then 
indicated that he had learned to "ignore" the tinnitus does 
not necessarily detract from the persistency of the 
condition.  Additionally, the service medical records include 
a notation of frequent tinnitus.  Hence, the Board finds that 
prior to the November 17, 2000 award of a 10 percent 
evaluation for tinnitus, the evidence is in relative 
equipoise on the question of whether the veteran experienced 
persistent, high-pitched soft ringing in his ears.  Resolving 
reasonable doubt in the veteran's favor (see 38 C.F.R. 
§ 3.102), the Board concludes that the criteria for an 
initial 10 percent evaluation for tinnitus (under the former 
criteria) are met. 

That said, there is no basis for the assignment of an 
evaluation in excess of 10 percent at any stage since the 
effective date of the grant of service connection under 
either version of the applicable rating criteria.  As 
indicated above, the veteran is in receipt of the maximum 10 
percent schedular rating for tinnitus under both the former 
and revised criteria of Diagnostic Code 6260, and there is no 
diagnosis pursuant to which a higher evaluation for tinnitus 
could be assigned.  Furthermore, there is no evidence that 
the veteran's tinnitus is so exceptional or unusual, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
criteria.  See 38 C.F.R. § 3.321(b); Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  

For all the foregoing reasons, an initial 10 percent, but no 
higher, evaluation for tinnitus is warranted.  

III.  Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, when audiometric tests at the 
veteran's separation from service do not meet the regulatory 
requirements under 38 C.F.R. § 3.385, a veteran may 
nevertheless establish service connection for current hearing 
disability by showing that the current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  Thus, service connection may still be granted 
for hearing loss if the evidence so warrants.

In this case, however, the evidence of record reveals that 
the veteran's bilateral hearing is normal for VA purposes.  
The veteran was afforded VA audiological evaluations in March 
1997 and November 2000.  While the audiometry revealed mild, 
sensorineural hearing loss at 8000 hertz, the records did not 
show that the veteran currently has a hearing impairment that 
meets the standard set forth at 38 C.F.R. § 3.385.  Hence, 
the veteran is not shown to have a "disability" for 
compensation purposes.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.

Thus, the claim for service connection for bilateral hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.





ORDER

An initial 50 percent evaluation for migraine and chronic 
tension-type headaches, from December 16, 1996, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

An initial 10 percent evaluation for tinnitus, from December 
16, 1996, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

An evaluation for tinnitus in excess of 10 percent is denied.  

Service connection for bilateral hearing loss is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

